23 So.3d 898 (2009)
STATE of Louisiana
v.
Ronald CARLISLE.
No. 2009-KP-0474.
Supreme Court of Louisiana.
December 18, 2009.
PER CURIAM.
Writ granted; sentence and probation revocation reinstated. The Second Circuit Court of Appeal erred when it ordered relator's sentence vacated and remanded for resentencing. Although relator's sentence, agreed upon pursuant to a plea bargain, to a term of incarceration exceeding 60 days without ordering that he undergo a substance abuse evaluation was rendered illegal by this Court's decision in State v. Mayeux, 01-3195, (La.6/21/02), 820 So.2d 526 (statutory amendment provided for *899 more lenient sentence for third or subsequent DWI offense applies upon conviction rather than date of the offense), the illegal condition ceased to exist once relator was released from prison on probation. Although La.C.Cr.P. art. 882 authorizes the correction of an illegal sentence "at any time," in this case, relator's sentence had already been corrected, as a substantive matter, upon his release from incarceration and placement on probation.